Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-18-00267-CR

                                  Cory J. SOUTHERN,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR7889
                        Honorable Joey Contreras, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED November 14, 2018.


                                             _____________________________
                                             Sandee Bryan Marion, Chief Justice